—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lott, J.), rendered February 18, 1998, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence and statements he made to law enforcement officials.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the warrantless search of his apartment did not violate his rights under the Fourth Amendment of the United States Constitution. The police officers entered the defendant’s apartment after receiving a radio transmission that a man had just killed his wife and was alone with their baby in the apartment. The police conduct was justified by the emergency situation (see, People v Rielly, 190 AD2d 695; People v Reilly, 155 AD2d 961). Consequently, the hearing court properly denied the defendant’s motion to suppress the physical evidence which was discovered in plain view *431(see, People v Rielly, supra, at 696), and the statements he subsequently made to the police.
The defendant’s contention that the trial court erred in denying his challenge for cause to a prospective juror is also without merit. The challenged juror’s responses to questions by the court and the defense counsel did not indicate that she would be unable to render an impartial verdict (see, CPL 270.20 [1] [b]). Ritter, J. P., Altman, Goldstein and McGinity, JJ., concur.